KÖRNER, J., concurring: Although I agree that the majority has reached the proper result in this case, I am concerned that it has overlooked a longstanding and broadly accepted principle of statutory construction in reaching that result. That principle is that when, as here, two acts that contain conflicting and irreconcilable provisions of the last act passed by the legislature during the same legislative session, the provisions of the last act passed by the legislature control. People v. Kramer, 328 Ill. 512, 160 N.E. 60, 68 (1928); People v. Fry, 113 Ill. App. 3d 853, 447 N.E.2d. 1065, 1069-1070 (1983); Newbauer v. State, 200 Ind. 118, 161 N.E. 826, 827 (1928); State Property and Buildings Comm’n v. Hays, 346 S.W.2d 3, 6 (Ky. 1961); Blanchard v. Brown, 388 So. 2d 865, 869 (La. App. 1980); Adams County v. Smith, 74 N.D. 621, 23 N.W.2d 873, 877 (1946); Winslow v. Fleischner, 112 Or. 23, 228 P. 101, 102 (1924); Buttorff v. City of New York, 268 Pa. 143, 110 A. 728, 728-729 (1920); Department of Revenue and Taxation v. Shipley, 579 P.2d 415, 417 (Wyo. 1978). The provisions of the last act passed by the legislature control regardless of the order in which the acts are signed into law. People v. Mattes, 396 Ill. 348, 71 N.E.2d 690, 693 (1947); Central Hanover Bank & Trust Co. v. Boccia, 244 A.D. 106, 278 N.Y.S. 737, 741 (1935).1  In my view, the majority would have placed its opinion on firmer legal ground had it relied on this principle rather than simply relying on legislative intent, which is often difficult to determine. Hamblen and Wright, JJ., agree with this concurring opinion.   Curiously, I have discovered no authority for the foregoing propositions in decisions of the Federal courts construing acts of Congress, nor indeed any Federal authority to the contrary. Based upon the wide acceptance of these principles of construction in the various States, however, as shown by the numerous cases cited above in the text, I can perceive no reason why such rules of statutory construction are not equally applicable at the Federal level.